OPINION
YOUNG, Justice.
This is an appeal from a conviction of driving while intoxicated. After trial by jury, the court assessed punishment at 30 days confinement in the Cameron County Jail and a fine of $250.00. Notice of appeal was given in open court.
In his sole ground of error, appellant contends that the trial court erred in forcing appellant to trial without having a court reporter present to transcribe the opening arguments, testimony, and closing arguments. The State agrees that reversible error was committed.
The record before this court contains the transcript and a four-page statement of facts. The record shows that the trial court called the case and both sides announced ready. The court then informed both sides that the court reporter had obligations in another court and that the case would proceed without a court reporter. Both the State and appellant objected to proceeding. The court reporter then left the courtroom.
Appellant has been denied a transcription of the court reporter’s notes. He need not show harm to gain a reversal. Gamble v. State, 590 S.W.2d 507 (Tex.Cr.App.1979); Timmons v. State, 586 S.W.2d 509 (Tex.Cr.App.1979); Ex parte Jones, 562 S.W.2d 469 (Tex.Cr.App.1978); Cartwright v. State, 527 S.W.2d 535 (Tex.Cr.App.1975). The judgment of the trial court is REVERSED, and the cause REMANDED for a new trial.